PER CURIAM.
Defendant appeals the order revoking his probation.
There was sufficient evidence to justify the revocation of probation, and the trial court’s oral pronouncements to that effect were not erroneous. However, the order erroneously fails to recite the conditions of probation which were violated. See Meyer v. State, 445 So.2d 1149 (Fla. 2d DCA 1984); Dunlap v. State, 405 So.2d 796 (Fla. 2d DCA 1981).
Accordingly, we remand for correction of the order but otherwise affirm.
RYDER, A.C.J., and CAMPBELL and LEHAN, JJ., concur.